DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Continued Examination
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on 19 November 2020 has been entered.
Interview Summary
The Examiner and Applicant’s representative, Mr. Mike Kahn, held a telephonic interview on 07 October 2020. During the interview, Mr. Kahn presented the amendments submitted along with the most recent Reply (19 November 2020). The Examiner agreed with Mr. Kahn that the amendments likely differentiated the claimed invention from the combination fo the Krahnstoever, Elahg and Stone references. The Examiner indicated that further search and consideration would be required prior to allowance. This Office action reflects the results of that additional search and consideration, particularly with regard to the teachings of the Krahnsteover, the Elhag and the Stone references when considered in combination with those of the newly cited Lister reference.
Art Rejections
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 
Claims 1, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US Patent Application Publication 2018/0158485 (effectively filed 23 February 2015) (“Krahnstoever”); US Patent Application Publication 2014/0013367 (published 09 January 2014) (“Elhag”) and US Patent 7,698,566 (patented 13 April 2010) (“Stone”) and Brian Lister et al., Managing Radio (2009) (archived by the WayBackMachine,  https://web.archive.org/web/20090719084315/ http://www.soundconcepts.ltd.uk/managingradio/a211.html, 19 July 2009) (“Lister”).
Claims 2, 3 and 6–8 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Krahnstoever, Elhag, Stone, Lister and US Patent Application Publication 2019/0082203 (effectively filed 11 September 2017) (“Bowman”).
Claims 9 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Krahnstoever, Elhag, Stone, Lister and US Patent Application Publication 2012/0036048 (published 9 February 2012) (“Robb”).
Claim 1 is drawn to “an electronic device.” The following table illustrates the correspondence between the claimed electronic device and the Krahnstoever reference.
Claim 1
The Krahnstoever Reference
“1. An electronic device, comprising:
a processor;
a memory coupled to the processor, the memory containing instructions, which when executed by the processor, perform the steps of:
The Krahnstoever reference similarly describes a media sharing system 102 that includes a processor 202 and memory 206 that stores instructions for exaction by processor 202. Krahnstoever at ¶¶ 33–37, FIGs.1, 2.
receiving a plurality of audio data files associated with a radio station, wherein each of the plurality of 
Id. at ¶¶ 14–28, FIG.1 The streams include programming content from radio shows, meaning the streams are associated with radio stations. Id. at ¶¶ 20, 24. Media sharing system 102 implements an ingest module 302, a recording module 308 and transcoding module 309. Id. at ¶¶ 38–50, FIG.3. Ingest module 302 receives a stream from a broadcaster system 104. Id. Recording module 308 then records the stream as a plurality of audio data files in the form of media stream segments that include multiple chunks. Id. Transcoding module 309 receives the chunks and creates several versions with different quality levels and different formats. Id.
for a broadcast booth on the premises of the radio station, wherein the user credentials includes a user name;
Though Krahnstoever contemplates that the broadcaster system 104 may be associated with a radio station, id. at ¶ 24, the reference does not describe a credential reader in a booth on the premises of a radio station that determines a user name and transmits the user name to media sharing system 102.
“receiving one or more pieces of metadata, wherein each of the one or more pieces of metadata comprises a start time and an end time;
associating each of the one or more pieces of metadata and the user name with one or more audio data files based on the time-of-day information.”
Each transcoded media stream chunk is associated with a chunk start time corresponding to the claimed time-of-day information since Krahnstoever’s chunk start time refers to the wall time at which the chunk was received by a media sharing system 102. Id. at ¶¶ 41, 42. Media sharing system 102 also receives and associates each chunk with the claimed start time metadata (e.g., a playback time indicating how far into the stream Id. The times are used to identify the stream chunks for clip creation. Id. at ¶¶ 19, 22.
Krahnstoever also describes that the media sharing system 12 receives programming information from broadcaster system 104. Id. at ¶ 19. The programming information is associated with the stream and the time data, such as the different programs included in the stream. Id. Krahnstoever, however, does not describe associating the streams and times with a user name.

Table 1
The table above shows that the Krahnstoever reference describes a media sharing system 102 that is very similar to the claimed electronic device. Krahnstoever’s media sharing system 102 differs from the claimed electronic device since it does not receive a user name from a credential reader for a broadcast booth on the premises of a radio station associated with broadcaster system 104 and associate the user name with the stream received from broadcaster system 104. These differences are not patentably significant.
Krahnstoever describes that broadcaster system 104 may be part of a radio station. Krahnstoever at ¶ 24, FIG.1. Additionally, Krahnsteover describes that media sharing system 102 associates each stream with programming information received from broadcaster system 104, which includes information identifying the programs included in a stream. Krahnstoever at ¶ 19. This suggests using any readily conceivable identifiers, such as the name of the program and the name of the program’s host. The Elhag reference, for example, describes a broadcasting system where multiple broadcasters 102 operating respective client-side publishers (CSPU) share a single broadcasting channel administered by a server-side monitor (SSM). Elhag at Abs., ¶¶ 29–33, 51–59, FIG.1. To assist the system in sharing the channel and to assist users in identifying the broadcaster and for watching archived broadcasts, Elhag suggests tagging each broadcast with the user name of the broadcaster. Id. at ¶¶ 34, 52, 60, 87, 88, 94, 95, 101, 108, 117, 125, 126. The precise method for entering a user name into each CSPU with is not detailed by Elhag.
The Stone reference describes a scheme for accessing an online resource. Stone at Abs., cols.1–3. In one embodiment, Stone includes a card reader at a client computer. Id. at col. 3 ll. 50–62, col. 4 ll. 11–20. The user uses the card reader to enter a username and password, which is transmitted to a server for authentication. Id. If verified by the authentication server, the user is allowed to access the online resource. Id. at col. 4 l. 21 to col. 5 l. 3.
Krahnstoever does not describe in detail the organization of a radio station. The Lister reference provides a technological overview for a radio station. Lister at 1. The station includes a program chain between the broadcaster and the audience. Id. The program chain includes at least one broadcast studio, or booth, built on the radio station’s premises. Id. at 2–9. In a more robust setting, several studios may be collocated. Id. Each broadcast studio includes several audio sources, such as microphones, a CD player, an MP3 player, telephone lines and an audio playback computer. Id. Lister also recognizes the growing importance of the computer, and envisions using it for overtaking most of the recording, playback and management functions. Id. at 11. Lister also describes using the computer for Internet broadcasting. Id. at 23, 24.
The Krahnstoever, Elhag, Stone and Lister references discussed above provide pieces that one of ordinary skill in the art would have reasonably recognized as fitting together in larger puzzle. Krahnstoever describes a computerized system for radio broadcasting and tagging program content with metadata to identify the content and determine the time it was broadcast. In basic terms, a computerized broadcaster system 104 records and transmits audio and tagging metadata to media sharing system 102. Elhag teaches and suggests an improvement to Krahnstoever’s basic system, where a user name is associated with each broadcast for purposes of accessing a shared audience channel, archiving and retrieval. The Stone reference describes a credential reader and details concerning how Krahnstoever’s online broadcasting system may use the credential reader to identify and authenticate users. The Lister reference provides important background information on the radio station embodiment suggested by Krahnstoever—particularly the typical organization of a radio station and its studios. Lister teaches and suggests including a computer in a radio station’s studios/booths for multiple broadcasting purposes. Accordingly, when implementing Krahnstoever’s system, one of ordinary skill in the art would have reasonably used the computer typically located in radio station’s broadcasting studios/booths to implement broadcaster system 104. One of ordinary skill in the art would have also reasonably included Stone’s credential reader with the computer, both in a studio/booth on a radio station’s premises, so the broadcaster would be able to access the reader and login to the Krahnstoever-Elhag network. For example, a broadcaster would use Stone’s reader to transmit a user name, password and other key information to Elhag’s system to confirm the broadcaster’s desire to broadcast at a scheduled time. See Stone at col. 3 ll. 50–62, col. 4 ll. 11–20; Elhag at ¶¶ 69–70, FIG.5. And it would have been obvious to additionally associate the received user name with a broadcaster’s stream to facilitate stream management and identification, particularly for clip generation. See id. at ¶¶ 125, 126. For the foregoing reasons, the combination of the Krahnstoever, the Elhag, the Stone and the Lister references makes obvious all limitations of the claim.
Claim 4 depends on claim 1. The claim further recites the following:
wherein the memory further comprises instructions, that when executed by the processor, perform the steps of:
receiving a search query, wherein the search query includes a time of day;
identifying one or more of the plurality of audio data files having associated metadata that matches the search query; and
outputting an audio stream comprised of the one or more of the plurality of audio data files having associated metadata that matches the search query.
Similarly, Krahnstoever’s media sharing system 102 implements a user module 311, a creation module 310 and a media module 312. Khranstoever at ¶ 38, FIG.3. User module 311 receives clip start/stop queries from users. Id. at ¶¶ 53–65, 72, 73, FIG.5. User module 311 maps these start/stop time queries into time-of-day queries. Id. Creation module 310 receives the time-of-day queries and identifies chunks whose associated time-of-day information falls within the start-stop time period specified by the converted user query. Id. Creation module 310 then creates a clip and media module 312 streams the clip to the user or any user that later searches for the clip. Id. For the foregoing reasons, the combination of the Krahnstoever, the Elhag, the Stone and the Lister references makes obvious all limitations of the claim.
Claim 5 is drawn to “an electronic device.” The electronic device comprises the following elements:
Claim 5
The Prior Art
“5. An electronic device, comprising:
“a processor;
“a memory coupled to the processor, the memory containing instructions, which when executed by the processor, perform the steps of:
The Krahnstoever reference similarly describes a media sharing system 102 that includes a processor 202 and memory 206 that stores instructions for exaction by processor 202. Krahnstoever at ¶¶ 33–37, FIGs.1, 2.
receiving an audio signal associated with a radio station;
“compressing the audio signal;
“creating a plurality of audio files, wherein each audio file comprises a portion of the compressed audio signal;
Media sharing system 102 executes a method for creating media clips from streams received from broadcaster systems 104 over a network 108 and to share those media clips with user devices 106. Id. at ¶¶ 14–28, FIG.1 The streams include programming content from radio shows, meaning the streams are associated with radio stations. Id. at ¶¶ 20, 24. Media sharing system 102 implements an ingest module 302, a recording module 308 and transcoding module 309. Id. at ¶¶ 38–50, FIG.3. Ingest module 302 receives a stream from a broadcaster system 104. Id. Recording module 308 then records the stream as a plurality of audio data files in the form of media stream segments that include multiple chunks. Id. Transcoding module 309 receives the chunks and creates several versions with different quality levels and different formats. Id.
“receiving user credentials from a credential reader for a broadcast booth on the premises of the radio station, wherein the user credentials include a user name;
Though Krahnstoever contemplates that the broadcaster system 104 may be associated with a radio station, id. at ¶ 24, the reference does not describe a credential reader in a booth on the premises of a radio station that determines a user name and transmits the user name to media sharing system 102.
“associating a time of day and the user name with each audio file; and
Each transcoded media stream chunk is associated with a chunk start time corresponding to the claimed time-of-day information since Krahnstoever’s chunk start time refers to the wall time at which the chunk was received by a media sharing system 102. Id. at ¶¶ 41, 42. Media sharing system 102 also receives and associates each chunk with the claimed start time metadata (e.g., a playback time indicating how far into the stream the chunk is to be presented by a media player) and the claimed end time metadata (e.g., time duration of the chunk, which expresses end time relative to the wall time and start time). Id. The times are used to identify the stream chunks for clip creation. Id. at ¶¶ 19, 22.
Krahnstoever also describes that the media sharing system 12 receives programming information from broadcaster system 104. Id. at ¶ 19. The programming information is associated with the stream and the time data, such as the different programs included in the stream. Id. Krahnstoever, however, does not describe associating the streams and times with a user name.
“transmitting each audio file to a server.”
Media sharing system 102 transmits and stores the chunks in a transcoded segment storage (not shown)—for example, a storage area network implementation of storage device 208. See id. at ¶¶ 35, 38, 41, 63.

Table 2
The table above shows that the Krahnstoever reference describes a media sharing system 102 that is very similar to the claimed electronic device. Krahnstoever’s media sharing system 102 differs from the claimed electronic device since it does not receive a user name from a credential reader for a broadcast booth on the premises of a radio station associated with broadcaster system 104 and associate the user name with the stream received from broadcaster system 104. These differences are not patentably significant.
Krahnstoever describes that broadcaster system 104 may be part of a radio station. Krahnstoever at ¶ 24, FIG.1. Additionally, Krahnsteover describes that media sharing system 102 associates each stream with programming information received from broadcaster system 104, which includes information identifying the programs included in a stream. Krahnstoever at ¶ 19. This suggests using any readily conceivable identifiers, such as the name of the program and the name of the program’s host. The Elhag reference, for example, describes a broadcasting system where multiple broadcasters 102 operating respective client-side publishers (CSPU) share a single broadcasting channel administered by a server-side monitor (SSM). Elhag at Abs., ¶¶ 29–33, 51–59, FIG.1. To assist the system in sharing the channel and to assist users in identifying the broadcaster and for watching archived broadcasts, Elhag suggests tagging each broadcast with the user name of the broadcaster. Id. at ¶¶ 34, 52, 60, 87, 88, 94, 95, 101, 108, 117, 125, 126. The precise method for entering a user name into each CSPU with is not detailed by Elhag.
The Stone reference describes a scheme for accessing an online resource. Stone at Abs., cols.1–3. In one embodiment, Stone includes a card reader at a client computer. Id. at col. 3 ll. 50–62, col. 4 ll. 11–20. The user uses the card reader to enter a username and password, which is transmitted to a server for authentication. Id. If verified by the authentication server, the user is allowed to access the online resource. Id. at col. 4 l. 21 to col. 5 l. 3.
Krahnstoever does not describe in detail the organization of a radio station. The Lister reference provides a technological overview for a radio station. Lister at 1. The station includes a program chain between the broadcaster and the audience. Id. The program chain includes at least one broadcast studio, or booth, built on the radio station’s premises. Id. at 2–9. In a more robust setting, several studios may be collocated. Id. Each broadcast studio includes several audio sources, such as microphones, a CD player, an MP3 player, telephone lines and an audio playback computer. Id. Lister also recognizes the growing importance of the computer, and envisions using it for overtaking most of the recording, playback and management functions. Id. at 11. Lister also describes using the computer for Internet broadcasting. Id. at 23, 24.
The Krahnstoever, Elhag, Stone and Lister references discussed above provide pieces that one of ordinary skill in the art would have reasonably recognized as fitting together in larger puzzle. Krahnstoever describes a computerized system for radio broadcasting and tagging program content with metadata to identify the content and determine the time it was broadcast. In basic terms, a computerized broadcaster system 104 records and transmits audio and tagging metadata to media sharing system 102. Elhag teaches and suggests an improvement to Krahnstoever’s basic system, where a user name is associated with each broadcast for purposes of accessing a shared audience channel, archiving and retrieval. The Stone reference describes a credential reader and details concerning how Krahnstoever’s online broadcasting system may use the credential reader to identify and authenticate users. The Lister reference provides important background information on the radio station embodiment suggested by Krahnstoever—particularly the typical organization of a radio station and its studios. Lister teaches and suggests including a computer in a radio station’s studios/booths for multiple broadcasting purposes. Accordingly, when implementing Krahnstoever’s system, one of ordinary skill in the art would have reasonably used the computer typically located in radio station’s broadcasting studios/booths to implement broadcaster system 104. One of ordinary skill in the art would have also reasonably included Stone’s credential reader with the computer, both in a studio/booth on a radio station’s premises, so the broadcaster would be able to access the reader and login to the Krahnstoever-Elhag network. For example, a broadcaster would use Stone’s reader to transmit a user name, password and other key information to Elhag’s system to confirm the broadcaster’s desire to broadcast at a scheduled time. See Stone at col. 3 ll. 50–62, col. 4 ll. 11–20; Elhag at ¶¶ 69–70, FIG.5. And it would have been obvious to additionally associate the received user name with a broadcaster’s stream to facilitate stream management and identification, particularly for clip generation. See id. at ¶¶ 125, 126. For the foregoing reasons, the combination of the Krahnstoever, the Elhag, the Stone and the Lister references makes obvious all limitations of the claim.
Claim 2 depends on claim 1. The claim further recites the following:
a broadcast console interface, and wherein the memory further comprises instructions, that when executed by the processor, perform the steps of:
receiving a login event from a computing device;
receiving a tally-on event from a broadcast console device; and
associating the tally-on event with the login event.
The Krahnstoever reference describes receiving a media stream from a broadcaster system 104A, B and associating the media stream with programming information, such as the start time and the end time of programs contained in the stream. Krahnstoever at ¶¶ 19, 20, 25, 51. The broadcaster system provides the programming information directly to media sharing system 102. Id. Yet, Krahnstoever does not describe how the information is provided.
Like Krahnstoever, the Bowman reference describes a system for producing, distributing and archiving media streams. One of ordinary skill in the art would have recognized that the Bowman reference provides one possible mechanism for provisioning programming information from a broadcaster system to a central media sharing system. In particular, Bowman provides on-air talent the ability to mark, in real-time, programming clips within a media stream by using a kill switch on a microphone. Bowman at ¶¶ 5, 11, 12, 20, 30. One example described in the Bowman reference includes a DJ pressing “on” on a microphone to mark the beginning of a program and pressing “off” on a microphone to mark the end of a program. Id. Bowman’s cloud-based system 112—the functional equivalent of Krahnstoever’s media sharing system—receives the marked stream and uses the “on” and “off” marks to automatically generate clips from the stream, which it then stores and serves to end users. Id. at ¶ 21, FIG.2. An authorized user logs in to Bowman’s system 112 either before or after creation of the media stream to provide the instructions used to automatically generate clips from a marked stream. Id. at ¶¶ 5, 6, 10, 12, 20, 21, 30. Through these administrator-provided instructions, Bowman’s system links, or associates, the administrator’s login event to media stream tally-on events.
Accordingly, it would have been obvious for one of ordinary skill in the art at the time of the invention to modify Krahnstoever’s system to include a microphone kill switch in at least one of broadcaster systems 104A, B. The microphone’s “on” and “off” events, along with a media stream, will then be transmitted to media sharing system 102. An authorized user would login to the system and provide instructions that are then used to automatically generate clips from the on and off markers and the media stream. For the foregoing reasons, the combination of the Krahnstoever, the Elhag, the Stone, the Lister and the Bowman references makes obvious all limitations of the claim.
Claim 3 depends on claim 2. The claim further recites the following:
wherein the memory further comprises instructions, that when executed by the processor, perform the steps of:
receiving a tally-off event from the broadcast console device; and
associating the tally-off event with the tally-on event.
The obviousness rejection of claim 2 shows that it would have been obvious to receive tally-on and tally-off events—namely, Bowman’s “on” and “off” markers—along with a media stream. See Bowman at ¶¶ 5, 11, 12, 20, 30. The rejection also shows that it would have been obvious to associate the events, or markers, to automatically create clips from the media stream. Id. at ¶¶ 5, 23, 26. For the foregoing reasons, the combination of the Krahnstoever, the Elhag, the Stone, the Lister and the Bowman references makes obvious all limitations of the claim.
Claim 6 depends on claim 5. The claim further recites the following:
a broadcast console interface, and
wherein the memory further comprises instructions, that when executed by the processor, perform the steps of:
receiving a tally-on event from a broadcast console device; and
associating the tally-on event with a time-of-day.
The Krahnstoever reference describes receiving a media stream from a broadcaster system 104A, B and associating the media stream with programming information, such as the start time and the end time of programs contained in the stream. Krahnstoever at ¶¶ 19, 20, 25, 51. The broadcaster system provides the programming information directly to media sharing system 102. Id. Yet, Krahnstoever does not describe how the information is provided.
Like Krahnstoever, the Bowman reference describes a system for producing, distributing and archiving media streams. One of ordinary skill in the art would have recognized that the Bowman reference provides one possible mechanism for provisioning programming information from a broadcaster system to a central media sharing system. In particular, Bowman provides on-air talent the ability to mark, in real-time, programming clips within a media stream by using a kill switch on a microphone. Bowman at ¶¶ 5, 11, 12, 20, 30. One example described in the Bowman reference includes a DJ pressing “on” on a microphone to mark the beginning of a program and pressing “off” on a microphone to mark the end of a program. Id. Bowman’s cloud-based system 112—the functional equivalent of Krahnstoever’s media sharing system—receives the marked stream and uses the “on” and “off” marks to index the stream, which it then stores and serves to end users. Id. at ¶ 21, FIG.2. An authorized user may then login to a dashboard and use the “on” and “off” marks to instantly create a clip from the marked stream.
Accordingly, it would have been obvious for one of ordinary skill in the art at the time of the invention to modify Krahnstoever’s system to include a microphone kill switch in at least one of broadcaster systems 104A, B. The microphone’s “on” and “off” events, along with a media stream, will then be transmitted to media sharing system 102. An authorized user would then be able to login to media sharing system 102 and use the on and off markers to quickly create a clip from the media stream. And because Krahnstoever uses a wall time—or time-of-day—to mark the start and end time of clips, one of ordinary skill would configure Krahnstoever’s system to associate the marks with a time-of-day. See Krahnstoever at ¶¶ 53–55. For the foregoing reasons, the combination of the Krahnstoever, the Elhag, the Stone, the Lister and the Bowman references makes obvious all limitations of the claim.
Claim 7 depends on claim 6. The claim further recites the following:
wherein the memory further comprises instructions, that when executed by the processor, perform the steps of:
receiving a tally-off event from the broadcast console device; and
associating the tally-off event with the tally-on event.
The obviousness rejection of claim 6 shows that it would have been obvious to receive tally-on and tally-off events—namely, Bowman’s “on” and “off” markers—along with a media stream. See Bowman at ¶¶ 5, 11, 12, 20, 30. The rejection also shows that it would have been obvious to associate the events, or markers, to automatically create clips from the media stream. Id. at ¶¶ 5, 23, 26. For the foregoing reasons, the combination of the Krahnstoever, the Elhag, the Stone, the Lister and the Bowman references makes obvious all limitations of the claim.
Claim 8 depends on claim 6. The claim further recites the following:
wherein the broadcast console interface comprises a contact closure interface.
The obviousness rejection of claim 6 shows that it would have been obvious to embody at least one of Krahnstoever’s broadcaster systems with a microphone kill switch—i.e., a contact closure interface. See Bowman at ¶¶ 20, 21, FIG.1. For the foregoing reasons, the combination of the Krahnstoever, the Elhag, the Stone, the Lister and the Bowman references makes obvious all limitations of the claim.
Claim 9 depends on claim 5. The claim further recites the following:
wherein the memory further comprises instructions, that when executed by the processor, perform the step of compressing the audio signal into an AAC format.
The Krahnstoever reference describes transcoding received audio signals into multiple formats and quality levels. Krahnstoever at ¶ 40. Krahnstoever does not describe the specific formats used. One of ordinary skill in the art would have known that in media distribution situations, any number of audio formats would be useable. The Robb reference, for example, describes that AAC is a common audio format suitable for transcoding and streaming music to users over a network. Robb at ¶ 42, FIG.6. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of the invention to transcode received audio into AAC for clip creation, storage and streaming. For the foregoing reasons, the combination of the Krahnstoever, the Elhag, the Stone, the Lister and the Robb references makes obvious all limitations of the claim.
Claim 10 depends on claim 5. The claim further recites the following:
wherein the memory further comprises instructions, that when executed by the processor, perform the step of compressing the audio signal into an mp3 format.
The Krahnstoever reference describes transcoding received audio signals into multiple formats and quality levels. Krahnstoever at ¶ 40. Krahnstoever does not describe the specific formats used. One of ordinary skill in the art would have known that in media distribution situations, any number of audio formats would be useable. The Robb reference, for example, describes that MP3 is a common audio format suitable for transcoding and streaming music to users over a network. Robb at ¶ 42, FIG.6. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of the invention to transcode received audio into AAC for clip creation, storage and streaming. For the foregoing reasons, the combination of the Krahnstoever, the Elhag, the Stone, the Lister and the Robb references makes obvious all limitations of the claim.
Summary
Claims 1–10 are rejected under 35 U.S.C. § 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Applicant’s Arguments
The Examiner has fully considered Applicant’s arguments concerning the previously cited references and the instant claim amendments. (Reply at 5–8) (19 November 2020)). However, the arguments are moot in light of this Office action’s new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached on M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davetta Goins can be reached on 571-272-2957. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2655

1/13/2021